Citation Nr: 1014921	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  07-13 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 2000 to September 
2000, and from February 2003 to June 2004. 

This appeal to the Board of Veterans' Appeals (Board) arose  
from an October 2005 rating decision in which the RO denied, 
inter alia, the Veteran's claim for service connection for 
PTSD.  In July 2006, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in February 2007, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in April 2007.

The Board notes that, in his April 2007 substantive appeal, 
the Veteran requested a hearing before a Decision Review 
Officer (DRO) at the RO.  In a June 2008 letter, the RO 
informed the Veteran that the requested hearing was scheduled 
in June 2008.  Although the hearing notification was not 
returned by the United States. Postal Service as 
undeliverable, the appellant failed to report for the 
scheduled hearing, and has not subsequently requested 
rescheduling of the hearing.  As such, his hearing request is 
deemed withdrawn.


FINDINGS OF FACT

1.  All notification and development actions needed to 
adjudicate the claim on appeal fairly have been accomplished.

2.  While the Veteran has been diagnosed with service-related 
PTSD, he did not engage in combat with the enemy, and there 
are no service records or other credible evidence that 
corroborates the occurrence of any alleged in-service 
stressor(s); the record also presents no basis for VA to 
attempt to independently verify the occurrence any reported 
stressor(s).



CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a February 2004 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The letter 
indicated that a form stating what the evidence must show to 
substantiate the claim was enclosed (although an actual copy 
of the enclosed form is not of record).  The October 2005 RO 
rating decision reflects the initial adjudication of the 
claim after issuance of the February letter.

The Board also notes that, in an August 2006 post-rating 
letter, the RO provided the Veteran with general notice 
pertaining to VA's the assignment of disability ratings and 
effective dates (in the event service connection is granted.  
However, the timing of this notice does not prejudice the 
Veteran.  Because the Board' herein denies the claim for 
service connection, no disability rating or effective date is 
being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the Veteran under the notice 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent objective  
evidence associated with the claims file consists of VA 
treatment records, and the report of an August 2005 QTC 
medical examination.   Also of record and considered in 
connection with the appeal are various statements provided  
by the Veteran, and by an individual identifying himself the 
Veteran's former service comrade and the Veteran's 
representative,  on his behalf.  The Board also finds, as 
explained in more detail below, that no additional RO action 
to further develop the record in connection with this claim 
is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

The record reflects that the Veteran has been diagnosed with 
service-related PTSD, as reflected, for example, in October 
2004 to February 2005 VA treatment records and the report of  
August 2005 QTC psychiatric examination indicate diagnoses of 
PTSD related to service.  These diagnoses notwithstanding, 
the Board finds that this claim must nonetheless fail because 
another essential criterion for establishing service 
connection for PTSD-credible evidence that any claimed in-
service stressor(s) actually occurred-has not been met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If, however, the alleged stressor is not combat related, then 
the veteran's lay testimony alone is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates his 
testimony or statements.  See Cohen v. Brown, 10 Vet. App. 
128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 
6 Vet. App. 283, 289-290 (1994).

The aforementioned VA treatment records and examination 
report reflect that the Veteran reported several stressors 
relating to experiences that allegedly occurred during his 
service in the Iraq War.  These stressors include the 
following: serving as a machine gunner on Humvees; being in 
combat situations; witnessing a Humvee driving in front of 
his get bombed; having two friends killed who were with him 
in training; being shot at on a regular basis; experiencing 
episodes of ambush in which trucks ahead of him exploded and 
he would be one of the first attend to soldiers who were 
either killed or severely injured; witnessing a soldier whose 
legs had been blown off and who died on the way to the 
hospital; witnessing other soldiers being wounded, injured, 
and killed; and having people important to him killed. 

Notwithstanding the Veteran's assertions, the current record 
does not support a finding that the Veteran engaged in combat 
with the enemy during service.  His DD-Form 214 (Report of 
Separation from the Armed Forces of the United States) 
reflects that he served in Kuwait/Iraq from April 2003 to 
April 2004, and that he served during this period of time in 
an imminent danger pay area.  This evidence indicates that 
the Veteran certainly served in a combat zone.  However, the 
Veteran's  primary specialty was "motor transport, " and 
there is no listing on the DD-Form 214 of any medals 
reflecting that the Veteran actually  engaged in combat with 
the enemy.  Likewise, service personnel and treatment records 
do not reflect that the Veteran engaged in combat with the 
enemy.  

The Board further notes that the record neither corroborates 
the occurrence of any of the Veteran's claimed stressors, nor 
provides a basis for RO action to attempt to verify the 
occurrence any such stressor(s).  The  Veteran has not 
provided the names of any of the soldiers who he witnessed 
get killed or injured, even though some were "people 
important to him," the dates or locations of any described 
attacks or events, or any other information that would 
facilitate a search of the available records to attempt to 
independently verify any of his claimed stressors.  38 C.F.R. 
§ 3.159(c)(2)(i) provides, "In the case of records requested 
to corroborate a claimed stressful event in service, the 
claimant must provide information sufficient for the records 
custodian to conduct a search of the corroborative records."  
VA's Adjudication Manual Rewrite, M21-1MR, Part IV, Subpart 
ii, Chapter 1, Section D, 14(d), states that, "at a minimum, 
the veteran must provide the following: a stressor that can 
be documented, the location where the incident took place, 
the approximate date (within a two month period) of the 
incident, and the unit of assignment at the time the 
stressful event occurred."  

The Board points out that, in this case, the RO's February 
2004 letter to the Veteran included a PTSD questionnaire, 
which  requests specific information regarding his alleged 
stressors, including approximate dates, units involved, and 
the names of any individuals injured or killed.  
Unfortunately, the Veteran did not return the PTSD 
questionnaire, and has not otherwise provided any additional 
information regarding the details of his claimed stressors 
for VA to attempt to verify the occurrence of any claimed 
stressor(s).  In this regard, the Board emphasizes that VA's 
duty to assist is not always a one-way street; if a claimant 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).   Here, as the Veteran 
has not provided sufficient evidence to independently verify 
the occurrence of any in-service stressor, no RO action in 
this regard is warranted.

The Board acknowledges that, in an attempt to verify the 
occurrence of claimed in-service stressors, the Veteran has 
submitted a written statement from S.S., received by VA in 
April 2007, who purportedly served with the Veteran in Iraq.  
Initially, however, the Board notes that, while S.S.. cites 
the platoon and Company in which he and the Veteran allegedly 
served together, there are no documents of record verifying 
that S S. did, in fact, serve with the Veteran in Iraq.  In 
his statement, S.S. indicated that that he and the Veteran 
were deployed in Iraq during the same period of time and in 
the first platoon of the 1058th Massachusetts Army National 
Guard Transportation Company.  S.S. stated that, as truck 
drivers, their missions consisted of daily convoys thought 
extremely dangerous territories throughout Iraq, that they 
received incoming sniper fire and experienced improvised 
explosive device attacks regularly during their missions, 
that conditions for drivers were extremely dangerous and 
stressful, and that they witnessed many attacks on American 
soldiers and the "bloody and confused aftermath of many 
more."  S S. also stated that he and the Veteran were tasked 
with becoming 50 Cal/M2 Browning gunners for their respective 
squads, which made them targets for the enemy, and that their 
unit had submitted their names for receipt of the Combat 
Action Badge, which had been authorized after they returned 
home.

Even if the Board accepts, as credible, the assertion that S 
S. served in Iraq during the same period of time and in the 
same platoon as the Veteran, as alleged, the information 
provided by S.S. simply does not support a finding that the 
Veteran engaged in combat with the enemy or credibly 
corroborate the occurrence of any of the Veteran's claimed 
stressors.  Like the Veteran's own statements, the statements 
of S.S. are vague and lack any specific information regarding 
the claimed stressful events, to include approximate dates, 
specific places, or the names of any individuals injured or 
killed.  This lack of specificity detracts from the 
credibility of S.S.'s assertions.  Furthermore, while S.S. 
stated that his and the Veteran's unit had submitted their 
names for receipt of a Combat Action badge, the record 
includes no evidence whatsoever to verify that this was, in 
fact, accomplished.  The absence of such evidence further 
diminishes the credibility of the S.S's statement.  

Therefore, on these facts, the Board must conclude that there 
is no verified or verifiable stressor to support the claim.  
The record does not reflect that the Veteran engaged in 
combat, the occurrence of an in-service stressor has not 
credibly been established, and the record presents no 
reasonable basis for VA to attempt to corroborate the 
occurrence of any reported stressor(s) independently. Absent 
any credible evidence that a claimed in-service stressor 
occurred-an  essential criterion for establishing service 
connection for PTSD-the Board need not address the remaining 
criteria of 38 C.F.R. § 3.304(f).  

For all the foregoing reasons, the Board finds that the 
criteria for service connection for PTSD are not met, and the 
claim must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, under these circumstances, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for PTSD is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


